DETAILED ACTION
The amendment and RCE filed on 05/24/2022 has been entered and fully considered. Claims 1-20 are pending. Claims 6-20 have been withdrawn from consideration. Claims 1-5 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury (US 2020/0002375).
Regarding claim 1, Chowdhury discloses an MS-cleavable cross-linker for mapping intra-protein interactions in a protein, inter-protein interactions in a protein complex or a combination thereof (abstract).
Chowdhury fairly suggests that the MS-cleavable cross-linker (formula I) (par [0119]) comprising:
two maleimide functional groups (In some forms, the first reactive group and the second reactive group are the same) (par [0139]);
a spacer arm with a central sulfoxide group, wherein the central sulfoxide group is linked to each of the two maleimide functional groups (par [0125][0139]); and
two symmetric collision-induced dissociation (CID) cleavable bonds on the spacer arm (par [0125][0128][0168]),
wherein each of the two CID cleavable bond is a C-S bond adjacent to the central sulfoxide (par [0125][0128]), and
wherein the spacer arm has the same functional groups on either side of the central sulfoxide group (In some forms, the first reactive group and the second reactive group are the same) (par [0139]).
The court has held that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.),cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). 
In this case, Chowdhury discloses that “Although cross-linkers containing two cleavage sites have been described, the cleavage sites in these cross linkers contain the same cleavable bonds, and are cleaved by the same mass spectrometric technique (Tang, et al., Mol. Biosyst. 2010, 6(6), 939-947)” (par [0168]). Here, Chowdhury teaches that the cross-linkers containing two cleavage sites having the same cleavable bonds, and are cleaved by the same mass spectrometric technique is well known in the art (as discloses by Tang et al.). Therefore, Chowdhury’s teaching includes the knowledge of two symmetric collision-induced dissociation (CID) cleavable bonds on the spacer arm.
Chowdhury further teaches that “However, the DUCCT crosslinkers disclosed herein (containing two cleavage sites that are cleaved differentially by two different mass spectrometric techniques) can be distinguished from these prior crosslinkers, and to the best of our knowledge, have not been previously described. This can be attributed, in part, to the complexity involved in the synthesis and/or to a lack of recognition, in the field, of the advantages of utilizing cross-linkers containing two or more cleavage sites that are differentially cleaved by at least two different mass spectrometric techniques. Synthesizing dual cleavable cross-linker with differential mass spectrometric techniques is a huge challenge due to the difficulty in conjugating these bonds and subsequent incorporation of reactive groups.” (par [0168]). Here, Chowdhury teaches that the cross-linkers containing two cleavage sites having the same cleavable bonds, and are cleaved by the same mass spectrometric technique is easier to synthesize. Therefore, Chowdhury teaches that MS-cleavable cross-linker containing two cleavage sites having the same cleavable bonds, and are cleaved by the same mass spectrometric technique has its own advantages, and has been used in the field of protein MS analysis.
Regarding claim 2, the maleimide functional group as taught by Chowdhury is capable to react with a cysteine in a peptide or a protein.
Regarding claim 3, Chowdhury discloses that wherein the MS-cleavable crosslinker is homobifunctional (par [0139]).
Regarding claim 4, Chowdhury discloses wherein the two maleimide functional groups (par [0139]) are separated by a spacer arm comprising the two symmetric CID cleavable C-S bonds flanking the at least one central sulfoxide group (par [0119][0125][0168]).
It would have been obvious to one of ordinary skill in the art to optimize the length of the spacer arm by routine experimentation.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest the structure as recited in claim 5.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that “For one, a skilled artisan in reading {| [0168] of Chowdhury would clearly understand that Chowdhury is expressly distinguishing his DUCCT crosslinker from other crosslinkers. More specifically, Chowdhury teaches that his DUCCT crosslinker does not contain two cleavage sites with the same cleavable bonds that are cleavable using the same mass spectrometric technique. Nowhere, in the foregoing paragraph, does Chowdhury suggest that his DUCCT crosslinker can have two cleavage sites with the same cleavable bonds which are cleavable by using the same mass spectrometric technique. In other words, there are no teachings or suggestions in the foregoing paragraph of embodiments, optional or otherwise, of Chowdhury’s DUCCT crosslinker having two cleavage sites with the same cleavable bonds (e.g., C-S bonds adjacent to a central sulfoxide group), so that they are cleavable using the same mass spectrometric technique (e.g., CID). It should be further noted that the PIR crosslinkers described in Tang et al. (Mol. Biosyst. 2010, 6(6), 939-947) have C-N cleavable bonds, not C-S bonds” (remark, page 12-13).
Examiner respectfully disagrees. Chowdhury teaches that “However, the DUCCT crosslinkers disclosed herein (containing two cleavage sites that are cleaved differentially by two different mass spectrometric techniques) can be distinguished from these prior crosslinkers, and to the best of our knowledge, have not been previously described. This can be attributed, in part, to the complexity involved in the synthesis and/or to a lack of recognition, in the field, of the advantages of utilizing cross-linkers containing two or more cleavage sites that are differentially cleaved by at least two different mass spectrometric techniques. Synthesizing dual cleavable cross-linker with differential mass spectrometric techniques is a huge challenge due to the difficulty in conjugating these bonds and subsequent incorporation of reactive groups.” (par [0168]). Here, Chowdhury teaches that MS-cleavable cross-linker containing two cleavage sites having the same cleavable bonds, and are cleaved by the same mass spectrometric technique is easier to synthesize. Therefore, Chowdhury teaches that MS-cleavable cross-linker containing two cleavage sites having the same cleavable bonds, and are cleaved by the same mass spectrometric technique has its own advantages, and has been used in the field of protein MS analysis.
Applicant argues that “First cleavage site and the Second cleavage site of Formula | comprise the MS- cleavable bonds. Even assuming that First cleavage site (or the Second cleavage site) comprise a sulfoxide group, then the bonds to the left or to the right of such a sulfoxide group would not be symmetrical, the bond to the left of the sulfoxide group would be bound to a different collection of atoms and groups (e.g., L1, Ax, First reactive group) then the bond to the right of the sulfoxide group (e.g., L2, Second cleavage site, L3, Second reactive group). Further, this sulfoxide group would not be central. Moreover, Applicant's claim 1 provides that the spacer arm has the same functional groups on either side of the central sulfoxide group. Chowdhurry's DUCCT crosslinker clearly does not have the same functional groups between the First cleavage site and each of the reactive groups. The same can be said for the Second cleavage site.” (remark, page 14, par 1).
Examiner respectfully disagrees. Chowdhurry discloses that “Ax can be absent” (par [0136]); “In some forms, the first reactive group and the second reactive group are the same.” (par [0139]); First cleavage site- L2-second cleavage site can be Rz-/-(S=O)-/-Rz’ (par [0125]). Thus, Chowdhurry teaches that the spacer arm can have the same functional groups (L1, L3) on either side of the central sulfoxide group.
Applicant argues that “The Examiner is suggesting that a skilled artisan would be motivated or led to replace the required features of Chowdhury’s DUCCT crosslinker with cleavage sites that are the same so that they are cleaved using the same mass-spectrometric technique. Clearly, such a change would change the principle of operation of Chowdhury’s DUCCT crosslinker as well as directly contradict the express purpose for the different cleavage site.” (remark, page 14).
This argument is not persuasive. As has been discussed above, Chowdhury teaches that MS-cleavable cross-linker containing two cleavage sites having the same cleavable bonds, and are cleaved by the same mass spectrometric technique has its own advantages, and has been used in the field of protein MS analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797